



Exhibit 10.3
MAXLINEAR, INC.
AMENDED AND RESTATED 2010 EQUITY INCENTIVE PLAN
(Amended as of December 13, 2018)


1.Purposes of the Plan. The purposes of this Plan are:


•
to attract and retain the best available personnel for positions of substantial
responsibility,



•
to provide additional incentive to Employees, Directors and Consultants, and



•
to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units and Performance Shares.


2.Definitions. As used herein, the following definitions will apply:


(a)“Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.


(b)“Annual Meeting” means the annual meeting of the Company’s stockholders.


(c)“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.


(d)“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.


(e)“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan. The Award
Agreement is subject to the terms and conditions of the Plan.


(f)“Board” means the Board of Directors of the Company.


(g)“Change in Control” means the occurrence of any of the following events:


(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection (i), the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control; provided, however, that for purposes of this
subsection (i), (1) the acquisition of beneficial ownership of additional stock
by any one Person who


- 1 -

--------------------------------------------------------------------------------





is considered to beneficially own more than 50% of the total voting power of the
stock of the Company will not be considered a Change in Control; and (2) if the
stockholders of the Company immediately before such change in ownership continue
to retain immediately after the change in ownership, in substantially the same
proportions as their ownership of shares of the Company’s voting stock
immediately prior to the change in ownership, direct or indirect beneficial
ownership of 50% or more of the total voting power of the stock of the Company
or of the ultimate parent entity of the Company, such event shall not be
considered a Change in Control under this subsection (i). For this purpose,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting securities of one or more corporations or
other business entities which own the Company, as the case may be, either
directly or through one or more subsidiary corporations or other business
entities; or


(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or


(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection (iii),
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.
For purposes of this Section 2(g), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
(h)“Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.


(i)“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board in accordance with Section 4 hereof.




- 2 -

--------------------------------------------------------------------------------





(j)“Common Stock” means the Class A common stock of the Company. For purposes of
clarification, if the Class A common stock and Class B common stock convert into
a single class of common stock in accordance with the terms of the Company’s
Certificate of Incorporation, references to the Class A common stock, the Class
B common stock, or “Common Stock” will then mean the single class of common
stock of the Company.


(k)“Company” means MaxLinear, Inc., a Delaware corporation, or any successor
thereto.


(l)“Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render bona fide services to such entity,
provided the services: (i) are not in connection with the offer or sale of
securities in a capital-raising transaction, and (ii) do not directly promote or
maintain a market for the Company’s securities, in each case, within the meaning
of Form S-8 promulgated under the Securities Act, and provided, further, that a
Consultant will include only those persons to whom the issuance of Shares may be
registered under Form S-8 promulgated under the Securities Act.


(m)“Covered Employee” means any Service Provider who would be considered a
“covered employee” within the meaning of Section 162(m) of the Code.


(n)“Determination Date” means the latest possible date that will not jeopardize
the qualification of an Award granted under the Plan as “performance-based
compensation” under Section 162(m) of the Code.


(o)“Director” means a member of the Board.


(p)“Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.


(q)“Dividend Equivalent” means a credit, payable in cash or Shares, made at the
discretion of the Administrator or as otherwise provided by the Plan, to the
account of a Participant in an amount equal to the cash dividends paid on one
Share for each Share represented by an Award held by such Participant. Dividend
Equivalents may be subject to the same vesting restrictions as the related
Shares subject to an Award, at the discretion of the Administrator.


(r)Employee” means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.


(s)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(t)“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
higher or lower exercise prices and different terms), Awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
reduced. The Administrator will determine the terms and conditions of any
Exchange Program in its sole discretion.




- 3 -

--------------------------------------------------------------------------------





(u)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:


(i)If the Common Stock is listed on any established stock exchange or a national
market system, including, without limitation, the New York Stock Exchange, the
Nasdaq Global Select Market, the Nasdaq Global Market or the Nasdaq Capital
Market of The Nasdaq Stock Market, its Fair Market Value will be the closing
sales price for such stock (or the closing bid, if no sales were reported) as
quoted on such exchange or system on the day of determination, as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable;


(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;


(iii)For purposes of any Awards granted on the Registration Date, the Fair
Market Value will be the initial price to the public as set forth in the final
prospectus included within the registration statement in Form S-1 filed with the
Securities and Exchange Commission for the initial public offering of the
Company’s Common Stock; or


(iv)In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.


(v)“Fiscal Year” means the fiscal year of the Company.


(w)“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.


(x)“Initial Value” means (i) with respect to any Option or Stock Appreciation
Right, the value of such Option or Stock Appreciation Right calculated in
accordance with the Black-Scholes option valuation methodology on the grant
date, and (ii) with respect to any Award other than an Option or Stock
Appreciation Right, the product of (A) the Fair Market Value of one Share on the
grant date of the Award and (B) the aggregate number of Shares subject to the
Award, as applicable.


(y)“Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.


(z)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.


(aa)“Option” means a stock option granted pursuant to the Plan.


(bb)    “Outside Director” means a Director who is not an Employee.


(cc)    “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.


(dd)    “Participant” means the holder of an outstanding Award.




- 4 -

--------------------------------------------------------------------------------





(ee)    “Performance-Based Award” means any Award that is subject to the terms
and conditions set forth in Section 13. All Performance-Based Awards are
intended to qualify as qualified performance-based compensation under Section
162(m) of the Code.


(ff)    “Performance Goals” means the goal(s) (or combined goal(s)) determined
by the Administrator (in its discretion) to be applicable to a Participant with
respect to an Award. As determined by the Administrator, the Performance Goals
applicable to an Award may provide for a targeted level or levels of achievement
using one or more of the following measures: (a) bookings; (b) capital
expenditures; (c) cash flow; (d) change in assets; (e) cost of capital; (f)
customer retention; (g) customer satisfaction; (h) debt; (i) debt reduction; (j)
delivery performance; (k) design wins; (l) earnings before interest and taxes;
(m) earnings before interest, taxes, depreciation, and amortization; (n)
earnings per share, diluted or basic; (o) earnings per share from continuing
operations, diluted or basic; (p) economic value added; (q) expense reduction
levels; (r) gross or operating margin; (s) individual objectives; (t) inventory
turnover; (u) market share; (v) net asset turnover; (w) net bookings; (x) net
earnings; (y) net income; (z) net or gross sales; (aa) net profit; (bb) new
product introductions; (cc) operating cash flow; (dd) operating earnings; (ee)
operating expenses; (ff) pre-tax profit; (gg) productivity; (hh) profit; (ii)
profit margin; (jj) return on capital; (kk) return on equity; (ll) return on
investment; (mm) return on net assets; (nn) return on sales; (oo) return on
total assets; (pp) revenue; (qq) stock price; (rr) total earnings; (ss) total
stockholder return; and (tt) working capital. The Performance Goals may differ
from Participant to Participant and from Award to Award. Any criteria used may
be measured, as applicable, (i) in absolute terms, (ii) in combination with
another Performance Goal or Goals (for example, but not by way of limitation, as
a ratio or matrix), (iii) in relative terms (including, but not limited to,
results for other periods, passage of time and/or against another company or
companies or an index or indices), (iv) on a per-share basis, (v) against the
performance of the Company as a whole or a segment of the Company and/or (vi) on
a pre-tax or after-tax basis. Prior to the Determination Date, the Administrator
shall determine whether any element(s) or item(s) shall be included in or
excluded from the calculation of any Performance Goal with respect to any
Participants and whether a Performance Goal shall be measured in accordance with
generally accepted accounting principles (“GAAP”) or a basis other than GAAP.


(gg)    “Performance Period” means the time period of any Fiscal Year or such
other period as determined by the Administrator in its sole discretion during
which the performance objectives must be met.


(hh)    “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.


(ii)    “Performance Unit” means an Award which may be earned in whole or in
part upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.


(jj)    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.


(kk)    “Plan” means this Amended and Restated 2010 Equity Incentive Plan.


- 5 -

--------------------------------------------------------------------------------





(ll)    “Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(g) of the Exchange Act, with respect to any class of the Company’s
securities.


(mm)    “Restricted Stock” means Shares issued pursuant to a Restricted Stock
award under Section 7 of the Plan, or issued pursuant to the early exercise of
an Option.


(nn)    “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.


(oo)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.


(pp)    “Section 16(b)” means Section 16(b) of the Exchange Act.


(qq)    “Service Provider” means an Employee, Director or Consultant.


(rr)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 16 of the Plan.


(ss)    “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 is designated as a Stock
Appreciation Right.


(tt)    “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.


3.Stock Subject to the Plan and Share Limits.


(a)Stock Subject to the Plan. Subject to the provisions of Section 16 of the
Plan, as of June 20, 2016, the maximum aggregate number of Shares that may be
issued under the Plan is eleven million five hundred twenty thousand nine
hundred five (11,520,905) Shares, plus any Shares subject to stock options or
other awards granted under the MaxLinear, Inc. 2004 Stock Plan (the “Existing
Plan”) that expire or otherwise terminate without having been exercised in full
and Shares issued pursuant to awards granted under the Existing Plan that are
forfeited to or repurchased by the Company, with the maximum number of Shares to
be added to the Plan pursuant to this sentence equal to nine hundred
eighty-eight thousand six hundred eight (988,608) Shares. The Shares may be
authorized, but unissued, or reacquired Common Stock.


(b)Automatic Share Reserve Increase. The number of Shares available for issuance
under the Plan will be increased on the first day of each Fiscal Year beginning
with the 2011 Fiscal Year, in an amount equal to the least of (i) two million
five hundred eighty-three thousand three hundred eleven (2,583,311) Shares, (ii)
four percent (4%) of the number of shares of the Company’s Class A common stock
and Class B common stock outstanding on the last day of the immediately
preceding Fiscal Year, calculated on a fully diluted basis, and (iii) such
lesser number of Shares as may be determined by the Board.


(c)Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, is surrendered pursuant to an Exchange Program, or, with
respect to Restricted Stock, Restricted Stock Units, Performance Units or
Performance Shares, is forfeited to or repurchased by the Company due to failure
to vest, the unpurchased Shares (or for Awards other than Options or Stock


- 6 -

--------------------------------------------------------------------------------





Appreciation Rights the forfeited or repurchased Shares) which were subject
thereto will become available for future grant or sale under the Plan (unless
the Plan has terminated). With respect to Stock Appreciation Rights, only Shares
actually issued (i.e., the net Shares issued) pursuant to a Stock Appreciation
Right will cease to be available under the Plan; all remaining Shares under
Stock Appreciation Rights will remain available for future grant or sale under
the Plan (unless the Plan has terminated). Shares that have actually been issued
under the Plan under any Award will not be returned to the Plan and will not
become available for future distribution under the Plan; provided, however, that
if Shares issued pursuant to Awards of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units are repurchased by the Company or are
forfeited to the Company, such Shares will become available for future grant
under the Plan. Shares used (i) to pay the exercise price of an Award or (ii) to
satisfy the tax withholding obligations related to an Award, will in either
event become available for future grant or sale under the Plan; provided,
however, that for purposes of clause (ii) of this sentence, only those Shares
having a Fair Market Value equal to the minimum statutory amount required to be
withheld to satisfy the tax withholding obligations related to an Award will
become available for future grant or sale under the Plan (that is, the number of
Shares that could have been withheld by the Company prior to the effectiveness
of the amendments to FASB Accounting Standards Codification Topic 718,
Compensation - Stock Compensation, as amended by FASB Accounting Standards
Update No. 2016-09, Improvements to Employee Share-Based Payment Accounting, to
avoid adverse financial accounting consequences with respect to any such tax
withholding relating to an Award). To the extent an Award under the Plan is paid
out in cash rather than Shares, such cash payment will not result in reducing
the number of Shares available for issuance under the Plan. Notwithstanding the
foregoing and, subject to adjustment as provided in Section 16, the maximum
number of Shares that may be issued upon the exercise of Incentive Stock Options
will equal the aggregate Share number stated in Section 3(a), plus, to the
extent allowable under Section 422 of the Code and the Treasury Regulations
promulgated thereunder, any Shares that become available for issuance under the
Plan pursuant to Sections 3(b) and 3(c).


(d)Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.


(e)Share Limits. For so long as: (x) the Company is a “publicly held
corporation” within the meaning of Code Section 162(m) and (y) the deduction
limitations of Code Section 162(m) are applicable to the Company’s Covered
Employees, then, subject to Section 16, the limits specified below in this
Section 3(e) will be applicable to Awards issued under the Plan:


(i)Limits on Options.    No Service Provider will receive Options during any
Fiscal Year covering in excess of two million (2,000,000) Shares.


(ii)Limits on Stock Appreciation Rights.    No Service Provider will receive
Stock Appreciation Rights during any Fiscal Year covering in excess of two
million (2,000,000) Shares.


(iii)Limits on Restricted Stock.    No Service Provider will receive Awards of
Restricted Stock during any Fiscal Year covering in excess of one million
(1,000,000) Shares.


(iv)Limits on Restricted Stock Units.    No Service Provider will receive
Restricted Stock Units during any Fiscal Year covering in excess of one million
(1,000,000) Shares.


(v)Limits on Performance Shares.    No Service Provider will receive Performance
Shares during any Fiscal Year covering in excess of one million (1,000,000)
Shares.




- 7 -

--------------------------------------------------------------------------------





(vi)Limits on Performance Units.    No Service Provider will receive Performance
Units with an initial value of greater than three million dollars ($3,000,000).


(f)Outside Director Share Limits. Notwithstanding any other provision of the
Plan to the contrary, no Outside Director will receive Awards during any Fiscal
Year with an aggregate Initial Value of greater than seven hundred thousand
dollars ($700,000). Any Awards granted to an individual while he or she was an
Employee, or while he or she was a Consultant but not an Outside Director, will
not count for purposes of the limitations under this Section 3(f)


(g)Incentive Stock Option $100,000 Rule. Each Option will be designated in the
Award Agreement as either an Incentive Stock Option or a Nonstatutory Stock
Option. However, notwithstanding such designation, to the extent that the
aggregate Fair Market Value of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and any Parent or Subsidiary)
exceeds one hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options. For purposes of this Section 3(g), Incentive Stock
Options will be taken into account in the order in which they were granted. The
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted.


4.Administration of the Plan.
 
(a)Procedure.


(i)Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.


(ii)Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Section 162(m) of the Code.


(iii)Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.


(iv)Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.


(b)Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:


(i)to determine the Fair Market Value;


(ii)to select the Service Providers to whom Awards may be granted hereunder;


(iii)to determine the number of Shares to be covered by each Award granted
hereunder;




- 8 -

--------------------------------------------------------------------------------





(iv)to approve forms of Award Agreements for use under the Plan;


(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder. Such terms and conditions include, but are
not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;


(vi)to determine the terms and conditions of any, and to institute any Exchange
Program;


(vii)to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;


(viii)to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;


(ix)to modify or amend each Award (subject to Section 21 of the Plan), including
but not limited to the discretionary authority to extend the post-termination
exercisability period of Awards and to extend the maximum term of an Option
(subject to Section 6(b) of the Plan regarding Incentive Stock Options);
(x)to allow Participants to satisfy withholding tax obligations in such manner
as prescribed in Section 17 of the Plan;


(xi)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;


(xii)to determine whether Awards (other than Options or Stock Appreciation
Rights) will be adjusted for Dividend Equivalents;


(xiii)to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award;


(xiv)to require that the Participant’s rights, payments and benefits with
respect to an Award (including amounts received upon the settlement or exercise
of an Award) will be subject to reduction, cancellation, forfeiture or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions of an Award, as may be
specified in an Award Agreement at the time of the Award, or later if
(A) Applicable Laws require the Company to adopt a policy requiring such
reduction, cancellation, forfeiture or recoupment, or (B) pursuant to an
amendment of an outstanding Award; and


(xv)to make all other determinations deemed necessary or advisable for
administering the Plan.


(c)Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.




- 9 -

--------------------------------------------------------------------------------





(d)No Liability. Under no circumstances shall the Company, any Parent or
Subsidiary, the Administrator, or the Board incur liability for any indirect,
incidental, consequential or special damages (including lost profits) of any
form incurred by any person, whether or not foreseeable and regardless of the
form of the act in which such a claim may be brought, with respect to the Plan
or the Company’s, any Parent’s or Subsidiary’s, the Administrator’s or the
Board’s roles in connection with the Plan.


5.Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Performance Units, and Performance Shares may be
granted to Service Providers. Incentive Stock Options may be granted only to
Employees.


6.Stock Options.


(a)Grant of Options. Subject to the terms and provisions of the Plan, the
Administrator will have complete discretion to determine the number of Shares
subject to an Option granted to any Participant.


(b)Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten (10)
years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.


(c)Option Exercise Price and Consideration.


(i)The per Share exercise price for the Shares to be issued pursuant to the
exercise of an Option will be determined by the Administrator, but will be no
less than one hundred percent (100%) of the Fair Market Value per Share on the
date of grant. In addition, in the case of an Incentive Stock Option granted to
an Employee who owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Parent or Subsidiary,
the per Share exercise price will be no less than one hundred ten percent (110%)
of the Fair Market Value per Share on the date of grant. Notwithstanding the
foregoing provisions of this Section 6(c)(i), Options may be granted with a per
Share exercise price of less than one hundred percent (100%) of the Fair Market
Value per Share on the date of grant pursuant to a transaction described in, and
in a manner consistent with, Code Section 424(a).


(ii)Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.


(iii)Form of Consideration. The Administrator will determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of: (1) cash; (2) check; (3) other Shares, provided that such
Shares have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which such Option will be exercised and
provided further that accepting such Shares will not result in any adverse
accounting consequences to the Company, as the Administrator determines in its
sole discretion; (4) consideration received by the Company under a
broker-assisted (or other) cashless exercise program (whether through a broker
or otherwise) implemented by the Company in connection with the Plan; (5) by


- 10 -

--------------------------------------------------------------------------------





net exercise; (6) such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws; or (7) any
combination of the foregoing methods of payment.


(d)Exercise of Option.


(i)Procedure for Exercise; Rights as a Stockholder. Any Option granted hereunder
will be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Award Agreement. An Option may not be exercised for a fraction of a Share.
An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 16 of
the Plan.
Subject to Section 3(c), exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.


(ii)Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s termination as the
result of the Participant’s death or Disability, the Participant may exercise
his or her Option within such period of time as is specified in the Award
Agreement to the extent that the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for three (3) months following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If after termination the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.


(iii)Disability of Participant. If a Participant ceases to be a Service Provider
as a result of the Participant’s Disability, the Participant may exercise his or
her Option within such period of time as is specified in the Award Agreement to
the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for twelve (12) months following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If after termination the Participant does not exercise his or her
Option within the time specified herein, the Option will terminate, and the
Shares covered by such Option will revert to the Plan.


- 11 -

--------------------------------------------------------------------------------







(iv)Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event later than the expiration of the
term of such Option as set forth in the Award Agreement), by the Participant’s
designated beneficiary, provided such beneficiary has been designated prior to
Participant’s death in a form acceptable to the Administrator. If no such
beneficiary has been designated by the Participant, then such Option may be
exercised by the personal representative of the Participant’s estate or by the
person(s) to whom the Option is transferred pursuant to the Participant’s will
or in accordance with the laws of descent and distribution. In the absence of a
specified time in the Award Agreement, the Option will remain exercisable for
twelve (12) months following Participant’s death. Unless otherwise provided by
the Administrator, if at the time of death Participant is not vested as to his
or her entire Option, the Shares covered by the unvested portion of the Option
will immediately revert to the Plan. If the Option is not so exercised within
the time specified herein, the Option will terminate, and the Shares covered by
such Option will revert to the Plan.


7.Restricted Stock.


(a)Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.


(b)Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Unless the Administrator determines otherwise,
the Company as escrow agent will hold Shares of Restricted Stock until the
restrictions on such Shares have lapsed.


(c)Transferability. Except as provided in this Section 7, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.


(d)Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.


(i)General Restrictions. The Administrator may set restrictions based upon the
achievement of Company-wide, business unit, or individual goals (including, but
not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.


(ii)Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock as “performance-based compensation” under Section 162(m) of
the Code, the Administrator, in its discretion, may set restrictions based upon
the achievement of Performance Goals. The Performance Goals shall be set by the
Administrator on or before the Determination Date. In granting Restricted Stock
which is intended to qualify under Section 162(m) of the Code, the Administrator
shall follow any procedures determined by it from time to time to be necessary
or appropriate to ensure qualification of the Restricted Stock under
Section 162(m) of the Code (e.g., in determining the Performance Goals and
certifying in writing whether the applicable Performance Goals have been
achieved after the completion of the applicable Performance Period).




- 12 -

--------------------------------------------------------------------------------





(e)Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.


(f)Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.


(g)Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.


(h)Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.


8.Restricted Stock Units.


(a)Grant. Subject to the terms and provisions of the Plan, the Administrator, at
any time and from time to time, may grant Restricted Stock Units to Service
Providers in such amounts as the Administrator, in its sole discretion, will
determine. After the Administrator determines that it will grant Restricted
Stock Units under the Plan, it will advise the Participant in an Award Agreement
of the terms, conditions, and restrictions related to the grant, including the
number of Restricted Stock Units.


(b)Vesting Criteria and Other Terms. The Administrator will set vesting criteria
in its discretion, which, depending on the extent to which the criteria are met,
will determine the number of Restricted Stock Units that will be paid out to the
Participant.


(i)General Restrictions. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.


(ii)Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock Units as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals shall be set by the Administrator on or before the Determination Date. In
granting Restricted Stock Units that are intended to qualify under
Section 162(m) of the Code, the Administrator shall follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Restricted Stock Units under Section 162(m) of the Code
(e.g., in determining the Performance Goals and certifying in writing whether
the applicable Performance Goals have been achieved after the completion of the
applicable Performance Period).


(c)Earning Restricted Stock Units. Upon meeting the applicable vesting criteria,
the Participant will be entitled to receive a payout as determined by the
Administrator. Notwithstanding the


- 13 -

--------------------------------------------------------------------------------





foregoing, at any time after the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may reduce or waive any vesting criteria
that must be met to receive a payout.


(d)Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. The Administrator, in its sole discretion,
may only settle earned Restricted Stock Units in cash, Shares, or a combination
of both.


(e)Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.


9.Stock Appreciation Rights.


(a)Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion.


(b)Number of Shares. Subject to the terms and provisions of the Plan, the
Administrator will have complete discretion to determine the number of Stock
Appreciation Rights granted to any Service Provider.


(c)Exercise Price and Other Terms. The per share exercise price for the Shares
to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.


(d)Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.


(e)Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement. Notwithstanding the
foregoing, the rules of Section 6(b) relating to the maximum term and Section
6(d) relating to exercise also will apply to Stock Appreciation Rights.


(f)Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:


(i)The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times


(ii)The number of Shares with respect to which the Stock Appreciation Right is
exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.


- 14 -

--------------------------------------------------------------------------------









10.Performance Units and Performance Shares.


(a)Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion. Subject to the terms
and provisions of the Plan, the Administrator will have complete discretion in
determining the number of Performance Units and Performance Shares granted to
each Participant.


(b)Value of Performance Units/Shares. Each Performance Unit will have an initial
value that is established by the Administrator on or before the date of grant.
Each Performance Share will have an initial value equal to the Fair Market Value
of a Share on the date of grant.


(c)Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. Each Award of Performance Units/Shares will be evidenced by an Award
Agreement that will specify the Performance Period, and such other terms and
conditions as the Administrator, in its sole discretion, will determine.


(i)General Restrictions. The Administrator may set performance objectives based
upon the achievement of Company-wide, divisional, or individual goals,
applicable federal or state securities laws, or any other basis determined by
the Administrator in its discretion.


(ii)Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Performance Shares and/or Performance Units as “performance-based
compensation” under Section 162(m) of the Code, the Administrator, in its
discretion, may set restrictions based upon the achievement of Performance
Goals. The Performance Goals shall be set by the Administrator on or before the
Determination Date. In granting Performance Shares and/or Performance Units that
are intended to qualify under Section 162(m) of the Code, the Administrator
shall follow any procedures determined by it from time to time to be necessary
or appropriate to ensure qualification of the Performance Shares and/or
Performance Units under Section 162(m) of the Code (e.g., in determining the
Performance Goals and certifying in writing whether the applicable Performance
Goals have been achieved after the completion of the applicable Performance
Period).


(d)Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share.


(e)Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.




- 15 -

--------------------------------------------------------------------------------





(f)Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.


11.Compliance With Code Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A, except as otherwise determined in the sole
discretion of the Administrator. The Plan and each Award Agreement under the
Plan is intended to meet the requirements of Code Section 409A and will be
construed and interpreted in accordance with such intent, except as otherwise
determined in the sole discretion of the Administrator. To the extent that an
Award or payment, or the settlement or deferral thereof, is subject to Code
Section 409A the Award will be granted, paid, settled or deferred in a manner
that will meet the requirements of Code Section 409A, such that the grant,
payment, settlement or deferral will not be subject to the additional tax or
interest applicable under Code Section 409A, except as otherwise determined in
the sole discretion of the Administrator.


12.Dividend Equivalents.


(a)General. The Administrator, in its discretion, may provide in the Award
Agreement evidencing any Award that the Participant will be entitled to receive
Dividend Equivalents with respect to the payment of cash dividends on Shares
having a record date prior to the date on which the Awards are settled or
forfeited. The Dividend Equivalents, if any, will be credited to an Award in
such manner and subject to such terms and conditions as determined by the
Administrator in its sole discretion. In the event of a dividend or distribution
paid in Shares or any other adjustment made upon a change in the capital
structure of the Company as described in Section 16, appropriate adjustments
will be made to the Participant’s Awards so that it represents the right to
receive upon settlement any and all new, substituted or additional securities or
other property (other than normal cash dividends) to which the Participant would
be entitled by reason of the consideration issuable upon settlement of the
Award, and all such new, substituted or additional securities or other property
will be immediately subject to the same vesting and settlement conditions as are
applicable to the Award.


(b)Section 162(m). Dividend Equivalents will be subject to the Fiscal Year Code
Section 162(m) limits applicable to the underlying Restricted Stock Unit,
Performance Share or Performance Unit Award as set forth in Section 3(e),
hereof.


13.Terms and Conditions of Any Performance-Based Award.


(a)Purpose. The purpose of this Section 13 is to provide the Administrator the
ability to qualify Awards (other than Options and Stock Appreciation Rights,
which are subject to special rules to qualify as performance based compensation
under Section 162(m) of the Code) that are granted pursuant to the Plan as
qualified performance-based compensation under Section 162(m) of the Code. If
the Administrator, in its discretion, decides to grant a Performance-Based Award
subject to Performance Goals to a Covered Employee, the provisions of this
Section 13 will control over any contrary provision in the Plan; provided,
however, that the Administrator may in its discretion grant Awards to such
Covered Employees that are based on Performance Goals or other specific criteria
or goals but that do not satisfy the requirements of this Section 13.


(b)Applicability. This Section 13 will apply to those Covered Employees which
are selected by the Administrator to receive any Award subject to Performance
Goals. The designation of a


- 16 -

--------------------------------------------------------------------------------





Covered Employee as being subject to Section 162(m) of the Code will not in any
manner entitle the Covered Employee to receive an Award under the Plan.
Moreover, designation of a Covered Employee subject to Section 162(m) of the
Code for a particular Performance Period will not require designation of such
Covered Employee in any subsequent Performance Period and designation of one
Covered Employee will not require designation of any other Covered Employee in
such period or in any other period.


(c)Procedures with Respect to Performance Based Awards. To the extent necessary
to comply with the performance-based compensation requirements of Section 162(m)
of the Code, with respect to any Award granted subject to Performance Goals, no
later than the Determination Date, the Administrator will, in writing,
(a) designate one or more Participants who are Covered Employees; (b) select the
Performance Goals applicable to the Performance Period; (c) establish the
Performance Goals, and amounts or methods of computation of such Awards, as
applicable, which may be earned for such Performance Period; and (d) specify the
relationship between Performance Goals and the amounts or methods of computation
of such Awards, as applicable, to be earned by each Covered Employee for such
Performance Period. Following the completion of each Performance Period, the
Administrator will certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period. In determining the amounts
earned by a Covered Employee, the Administrator will have the right to reduce or
eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Administrator may
deem relevant to the assessment of individual or corporate performance for the
Performance Period.


(d)Payment of Performance Based Awards. Unless otherwise provided in the
applicable Award Agreement, a Covered Employee must be employed by the Company
or a Parent or Subsidiary on the day a Performance-Based Award for such
Performance Period is paid to the Covered Employee. Furthermore, a Covered
Employee will be eligible to receive payment pursuant to a Performance-Based
Award for a Performance Period only if the Performance Goals for such period are
achieved, unless otherwise permitted by Section 162(m) of the Code and
determined by the Administrator.


(e)Additional Limitations. Notwithstanding any other provision of the Plan, any
Award which is granted to a Covered Employee and is intended to constitute
qualified performance-based compensation under Section 162(m) of the Code will
be subject to any additional limitations set forth in the Code (including any
amendment to Section 162(m)) or any regulations and ruling issued thereunder
that are requirements for qualification as qualified performance-based
compensation as described in Section 162(m) of the Code, and the Plan will be
deemed amended to the extent necessary to conform to such requirements.


14.Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence. A Participant will not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary. For purposes of Incentive Stock Options, no such leave may exceed
three (3) months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then six (6) months
following the first (1st) day of such leave, any Incentive Stock Option held by
the Participant will cease to be treated as an Incentive Stock Option and will
be treated for tax purposes as a Nonstatutory Stock Option.


15.Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, such Award
will contain such additional terms and conditions as the Administrator deems
appropriate.


- 17 -

--------------------------------------------------------------------------------







16.Adjustments; Dissolution or Liquidation; Merger or Change in Control.


(a)Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, the numerical Share limits in
Section 3 of the Plan and the per person numerical Share limits in Sections 3(e)
and 3(f). For purposes of clarification, if the outstanding shares of the
Company’s Class A common stock and Class B common stock convert into a single
class of common stock in accordance with the Company’s Certificate of
Incorporation, the adjustment of the Shares available for issuance under the
Plan and outstanding Awards will be made on a one-for-one basis and no
adjustment will be made to the exercise or purchase price relating to any
outstanding Award.


(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.


(c)Change in Control. In the event of a merger or Change in Control, each
outstanding Award will be treated as the Administrator determines without a
Participant’s consent, including, without limitation, that (i) Awards will be
assumed, or substantially equivalent Awards will be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof) with appropriate
adjustments as to the number and kind of shares and prices; (ii) upon written
notice to a Participant, that the Participant’s Awards will terminate
immediately prior to the consummation of such merger or Change in Control;
(iii) outstanding Awards will vest and become exercisable, realizable, or
payable, or restrictions applicable to an Award will lapse, in whole or in part
prior to or upon consummation of such merger or Change in Control, and, to the
extent the Administrator determines, terminate upon the effectiveness of such
merger of Change in Control; (iv) (A) the termination of an Award in exchange
for an amount of cash and/or property, if any, equal to the amount that would
have been attained upon the exercise of such Award or realization of the
Participant’s rights as of the date of the occurrence of the transaction (and,
for the avoidance of doubt, if as of the date of the occurrence of the
transaction the Administrator determines in good faith that no amount would have
been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment), or (B) the replacement of such Award with other rights or property
selected by the Administrator in its sole discretion; or (v) any combination of
the foregoing. In taking any of the actions permitted under this subsection
16(c), the Administrator will not be obligated to treat all Awards, all Awards
held by a Participant, or all Awards of the same type, similarly.
In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, all performance goals or
other vesting criteria will be deemed achieved at one hundred percent (100%) of
target levels and all other terms and conditions met. In addition, if an Option
or Stock Appreciation Right is not assumed or substituted in the event of a
Change in Control, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be


- 18 -

--------------------------------------------------------------------------------





exercisable for a period of time determined by the Administrator in its sole
discretion, and the Option or Stock Appreciation Right will terminate upon the
expiration of such period.
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.
Notwithstanding anything in this Section 16(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.


(d)Outside Director Awards. In the event of a merger or Change in Control, each
Outside Director will fully vest in and have the right to exercise all of his or
her outstanding Options and Stock Appreciation Rights, including Shares as to
which such Awards would not otherwise be vested or exercisable, all restrictions
on Restricted Stock and Restricted Stock Units held by Outside Directors will
lapse, and, with respect to Performance Units and Performance Shares held by
Outside Directors, all performance goals or other vesting criteria will be
deemed achieved at 100% of target levels and all other terms and conditions met.


17.Tax Withholding.


(a)Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).


(b)Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld or an amount up to the maximum
statutory rate in a particular jurisdiction if that would not result in adverse
financial accounting treatment as determined by the Company (and in particular
in connection with the effectiveness of the amendments to FASB Accounting
Standards Codification Topic 718, Compensation - Stock Compensation, as amended
by FASB Accounting Standards Update No. 2016-09, Improvements to Employee
Share-Based Payment Accounting) or (c) delivering to the Company already-owned
Shares having a Fair Market Value equal to the minimum statutory amount required


- 19 -

--------------------------------------------------------------------------------





to be withheld. The Fair Market Value of the Shares to be withheld or delivered
will be determined as of the date that the taxes are required to be withheld.


18.No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.


19.Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.


20.Term of Plan. Subject to Section 24 of the Plan, the Plan will become
effective upon its adoption by the Board. It will continue in effect for a term
of ten (10) years from the 2016 Annual Meeting, unless terminated earlier under
Section 21 of the Plan.


21.Amendment and Termination of the Plan.


(a)Amendment and Termination. The Administrator may at any time amend, alter,
suspend or terminate the Plan.


(b)Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.


(c)Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.


22.Conditions Upon Issuance of Shares.


(a)Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.


(b)Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.


23.Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Shares
under any state, federal or foreign law or under the rules and regulations of
the Securities and Exchange Commission, the stock exchange on which Shares of
the same class are then listed, or any other governmental or regulatory body,
which authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
Shares hereunder, will relieve the Company of any liability in respect of the
failure to issue or sell such


- 20 -

--------------------------------------------------------------------------------





Shares as to which such requisite authority, registration, qualification or rule
compliance will not have been obtained.


24.Forfeiture Events. The Administrator may specify in an Award Agreement that
the Participant’s rights, payments, and benefits with respect to an Award will
be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but will
not be limited to, fraud, breach of a fiduciary duty, restatement of financial
statements as a result of fraud or willful errors or omissions, termination of
employment for cause, violation of material Company and/or Subsidiary policies,
breach of non-competition, confidentiality, or other restrictive covenants that
may apply to the Participant, or other conduct by the Participant that is
detrimental to the business or reputation of the Company and/or its
Subsidiaries. The Administrator may also require the application of this Section
with respect to any Award previously granted to a Participant even without any
specified terms being included in any applicable Award Agreement to the extent
required under Applicable Laws. Notwithstanding the foregoing, all Awards
granted under the Plan will be subject to the terms and conditions of the
Executive Compensation Clawback Policy adopted by the Board on December 13,
2018, and as may be in effect from time to time.


25.Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.


- 21 -